                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 MOSAIC POTASH CARLSBAD, INC.

        Plaintiff,

 v.                                                   Case Nos. 2:16-CV-00808-KG-SMV
                                                                2:16-CV-01268-KG-SMV
 INTREPID POTASH, INC.;
 INTREPID POTASH-NEW MEXICO, LLC;
 STEVE GAMBLE,

        Defendants.


                     ORDER GRANTING INTREPID’S MOTION TO SEAL

       Pending before the Court is Defendant Intrepid Potash, Inc.’s and Intrepid-Potash-New

Mexico, LLC’s (collectively, “Intrepid’s”) Motion to Seal. After having considered the motion,

the applicable law, and having determined that good cause exists, the Court hereby GRANTS the

motion. Exhibit A (Intrepid’s Brief), Exhibit B (Conferral Emails), Exhibit C (Berg Dep.), and

Exhibit D (Taylor Dep.) to Intrepid’s Motion to Seal shall remain under seal.

       IT IS SO ORDERED.


                                             ____________________________________
                                             Hon. Stephan M. Vidmar
                                             United States Magistrate Judge




                                            1
